IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CLEAN AIR COUNCIL,                       : No. 494 WAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
COUNTY OF ALLEGHENY, A POLITICAL         :
SUBDIVISION OF THE                       :
COMMONWEALTH OF                          :
PENNSYLVANIA, ACTING THROUGH             :
THE ALLEGHENY COUNTY HEALTH              :
DEPARTMENT,                              :
                                         :
                   Respondent


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of June, 2019, the Petition for Allowance of Appeal is

DENIED.